Citation Nr: 9927961	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for chronic lumbosacral strain from October 21, 1988 
to July 8, 1997.  

2.  Entitlement to an increased rating in excess of 20 
percent for chronic lumbosacral strain from July 9, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel  



INTRODUCTION

The veteran had active duty from December 1972 to September 
1976.  

A January 1977 rating decision granted service connection for 
mild chronic lumbosacral strain as noncompensably disabling 
from September 8, 1976.  The January 1977 rating decision 
became final because the veteran did not file a timely notice 
of disagreement.  

In October 1988, the veteran filed an informal claim for an 
increased rating.  A February 1989 rating decision confirmed 
and continued the noncompensable disability rating, and the 
veteran filed an April 1989 notice of disagreement.  No 
Statement of the Case was issued.  A May 1989 rating decision 
evaluated the veteran's chronic lumbosacral strain as 10 
percent disabling from October 21, 1988.  

In October 1997, the veteran filed an informal claim for an 
increased rating.  An April 1998 rating decision continued 
the 10 percent disability rating.  

The veteran was treated at the Loma Linda Veterans Medical 
Center in 1997 and 1998.  As a result, a June 1998 rating 
decision increased the veteran's disability rating to 20 
percent, effective July 9, 1997, and the veteran filed a 
timely notice of disagreement.  A statement of the case 
issued in October 1998, and the veteran perfected his appeal.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  It will be 
reviewed in accordance with AB v. Brown, 6 Vet. App. 35 
(1993) because a statement of the case did not issue 
following the April 1989 notice of disagreement.  Therefore, 
the matters on appeal are:  1) entitlement to a rating in 
excess of 10 percent from October 21, 1988 to July 8, 1997; 
and 2) entitlement to a rating in excess of 20 percent from 
July 9, 1997.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Prior to July 9, 1997, symptomatology associated with 
chronic lumbosacral strain included pain radiating from the 
middle lower back down the back of the leg.  Prolonged 
bending, stooping, lifting, or standing made the pain worse.  
The veteran ambulated with normal posture and gait and had a 
full range of motion.  

3.  Since July 9, 1997, symptomatology associated with 
chronic lumbosacral strain included pain radiating down the 
back of the left leg, a limited range of motion in lower 
extremities, spasms in the left back.  The pain got worse 
with bending over, heavy lifting, and rotating.  The 
veteran's leg tone was normal, and there was no atrophy of 
the large muscle group and no numbness.  He had normal 
reflexes in the lower extremities, bilaterally.  

4. In 1998, the veteran was able to work as a teacher.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for chronic lumbosacral strain, effective from 
October 21, 1988 to July 8, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5292, 5295 (1998).  

2.  The criteria for an increased rating in excess of 20 
percent for chronic lumbosacral strain, effective from July 
9, 1997 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 
5292, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical record show that, in November 1975, the 
veteran was examined for back pain that he reported having 
for three weeks.  Although he had pain while sitting or 
lying, he had a full range of motion in the upper normal 
levels for straight leg raising and for posterior, anterior 
and lateral bending.  He had no pain with neck strain or pain 
with pressure.  The diagnosis was muscular strain.  

In January 1976, the veteran was examined for complaints of 
lumbosacral pain that he reported having for two months.  
This time, he also complained of pain in his left arm 
radiating down to the hand.  The pain was dull and constant 
when present for both the back and arm.  The veteran reported 
that the hand pain had existed for three days.  The diagnosis 
was muscle pain.  

In February 1976, the veteran was seen again with lower back 
pain which he reported having for six months because he was 
required to lift heavy objects.  

The veteran was examined in March 1976 for pain in his low 
back area.  The pain manifested intermittently over the last 
year and a half while the veteran was lifting bombs as an 
ordinanceman.  His most recent episode began several months 
earlier when he was lifting a 500-1000 pound bomb at Yuma and 
continued intermittently.  At the time, he had severe pain in 
the back but never any radiation into the legs and never any 
numbness or weakness in the legs.  The pain was made worse 
with bending forward, and the veteran was often stiff in the 
morning when he first got out of bed.  The examiner noted 
that, for the past week, the pain had been much better and 
was not bothering the veteran at all that day.  He was 
entirely normal that day with full range of motion and no 
motor, sensory, or deep tendon deficits but he had never had 
x-rays taken.  

The veteran was discharged from service in September 1976 
and, two months later, filed the original claim for service 
connection for back injury.  The December 1976 x-ray report 
revealed that the lumbosacral spine had normal alignment with 
no displacement or significant anomalies.  The veteran had 
normal disc spacing with no arthritic or disc degenerative 
disease.  He had no spurring or lipping of the bodies.  The 
study was negative.  At the examination, the veteran reported 
that since 1975 he had been having low back problems off and 
on, manifested by pain, across the lower part of his back 
with occasional radiation down to the posterior aspect of 
both thighs and calves.   These symptoms were brought on by 
prolonged bending, stooping, or lifting.  The veteran had no 
definite history of back injury.  The examiner noted that the 
veteran ambulated with normal posture and gait.  He could 
undress and dress without difficulty.  There was only mild 
straightening of lumbar lordosis with minimal spasticity of 
erector spinae muscles bilaterally.  There was also slight 
tenderness upon pressures along the lumbar spineous 
processes.  There was no evidence of atrophy of gluteal 
musculature of either side.  There was no tenderness along 
the course of sciatic nerves.  Sensations were well 
maintained and symmetrical and deep tendon reflexes were 
normal.  The veteran had good flexibility of the lumbar 
spine.  He was able to touch the floor with his fingertips.  
His backward extension, lateral flexion and rotation of the 
trunk were unrestricted as well and only attended by mild 
discomfort referred to the lumbosacral area.  His straight 
leg raising was to 80 degrees bilaterally and with negative 
sciatic nerve stretch.  His Lasegue's sign was also negative.  
The veteran was ale to perform a full squat and rise promptly 
without any assistance or difficulty.  Motion of hips, knees, 
ankles and toes were also normal.  Examination of the 
remainder of the musculoskeletal system was essentially 
negative.  There was no swelling deformity or crepitus about 
any of the peripheral joints.  Motions were complete and 
asymptomatic.  The diagnosis was chronic mild lumbosacral 
strain.   

The veteran filed an informal claim for a compensable rating 
for service connected chronic lumbosacral strain in October 
1988.  The veteran was examined in October 1988 for flare ups 
of chronic lower back pain.  He had occasional pain radiating 
down the left thigh but no history of numbness.  The 
diagnosis was chronic low back pain.  

In December 1988, the veteran underwent a VA compensation and 
pension examination.  The veteran reported that the only way 
he could sleep was in a fetal position and that he had 
shooting pains down his left leg.  He said that he had lived 
with lower back pain for 13 years up until recently; but for 
some reason, now he had episodes that actually immobilized 
him flat on the floor.  After a time, he reported the pain 
would subside but it took 3 to 4 days until he could function 
reasonably well.  The examiner noted that the veteran 
complained of constant pain in his lower back, which he had 
learned to live with.  Some movements caused sharp pain on 
the left side and the lower back.  He claimed that this might 
strike him when he was lying down and he would have to roll 
over and it would take him three or four minutes to get up 
and have the pain leave.  The veteran reported that he had a 
job as a mechanic.  He had an episode where bending over, 
putting on brakes in line with his work, had caused him to 
almost collapse and fall to the ground.  He was not taking 
any medicines nor was he on any treatments.  He stated that 
he slept with his knees flexed for comfort.  The examiner 
noted that the veteran moved with ease and bent gracefully.  
Palpation revealed some tightness in the lumbosacral area.  
Reflexes showed knee jerks and ankle jerks to be normal and 
equal bilaterally.  The range of motion was as follows:
Lateral flexion
Right:  35    Left:  
40
Rotation
Right:  35    Left:  
30
Anterior flexion  
40 degrees
Extension
20 degrees

The December 1988 x-ray report stated that the lumbar 
vertebral bodies were intact without evidence of fracture or 
focal destruction.  The intervertebral disc spaces were 
maintained.  The pedicles and sacroiliac joints were intact.  
The bowel gas pattern was non-specific.  The impression was a 
normal lumbar spine.

The veteran was seen at the Loma Linda VA Medical Center 
(VAMC) in July 1997 with complaints of lower back pain that 
had increased in severity.  He reported a tingling sensation 
in the feet with swelling at times.  Pain was radiating down 
the sides of both legs and the whole foot that had worsened 
in the last 4-5 months.  There was no weakness in movement of 
the legs but tingling in both feet.  The veteran reported 
pain in certain movements of his torso but he had been taking 
no medications recently.  His strength and reflexes were 
within normal limits.  His gait was slow but normal.  The 
veteran had spasms in his left back.  The diagnosis was 
chronic low back pain with symptoms of recent exacerbation 
and neck sprain, most likely musculoskeletal.  

The veteran returned in August 1997 with complaints of lower 
back pain on the right side, pain in the right leg, and pain 
in the left back of the neck.  He reported that usually he 
would rest, take Tylenol, and the pain would subside.  The 
veteran reported that the pain started earlier this year in 
the neck and lower back.  The pain was constant but decreased 
in intensity.  He complained of neck pain on the left side 
when he turned left and of pain going over the trapezius down 
his middle back.  He had no numbness.  His back pain radiated 
from the middle lower back down the back of his leg.  The 
veteran also complained of a tingly feeling over the left 
foot on the plantus and dorsus parts of the foot.  He had 
tried to alleviate the pain with rest and hot and cold packs, 
without relief.  Standing made the pain worse.  He had no 
loss of bowel movements or urination controls.  Cranial 
nerves I-XII were intact.  Reflexes were normal, bilaterally.  
In the upper extremities, strength was weak on bicep 
contraction, tricep contraction, and grip.  In the lower 
extremities, the veteran was weak on extension, flexion, 
plantar, and dorsiflex.  He had normal reflexes in lower 
extremities, bilaterally.  The examiner noted lowered sensory 
over the anterior aspect of the left calf.  The assessment 
was L4-L5 narrowing of nerves and C5-C6 arthritis.  

On the October 1997 VA examination, it was noted that the 
August 1997 cervical spine x-ray showed that the veteran had 
degenerative disc disease (DDD) of C5-C7 with osteophytes, 
DDD of L3-L4, and lumbosacral sprain.  The veteran reported 
70-80 percent improvement since he started taking 
medications.  He reported occasional radicular pain down into 
the left leg.  Soon after, in October 1997, the veteran 
applied for an increased rating for service connected chronic 
lumbosacral strain.  The veteran stated that he felt the 
condition had worsened, and the RO obtained medical records 
from the VAMC.  

The veteran was seen in January 1998 with complaints that his 
back hurt very badly although he was ambulatory.  He reported 
that he was taking muscle relaxants.  Two days prior to the 
exam, the veteran was well but when he bent over to pick up a 
paper, he felt a twinge that progressed to moderately severe 
lower back pain.  The veteran also complained that his left 
arm was numb, and both of his feet were "asleep."  The 
veteran was not in acute distress.

The physician also conducted a motion examination in January 
1998.  He noted that the veteran had pain and a limited range 
of motion in his lower extremities.  His straight leg raising 
was 60 percent on the right and 45 percent on the left, and 
he complained of lower back pain while raising his legs.  Leg 
tone was normal, and there was no atrophy of the large muscle 
group.  The October 1997 diagnosis was degenerative disk 
disease and low back sprain/strain.  

On the February 1998 VA examination, the veteran complained 
of low back pain.  He reported that he had had problems off 
and on in his low back for quite some time; typically, every 
one to two months, he would get pains that flared up and 
lasted 1-2 days.  The veteran reported that he had been 
having problems since December 1997.  Since then, the pain 
had not gone away.  He had pain that was located in his low 
back, pain that went down the left buttock, left side, 
posterior calf and to the toes, and his whole feet were 
painful.  The veteran did not have any numbness.  He stated 
that he had weakness in the left lower extremity.  He denied 
any bowel or bladder symptoms.  The veteran reported that his 
back usually got worse with bending over, heavy lifting, and 
rotating.  He said that the pain was relieved with ice and 
rest.  

At the exam, the veteran further reported that he had no 
surgery on his back.  He reported that he had a history of 
three back injuries.  When he was on the Navy flight deck, he 
had injuries from falling down and twisting his back.  The 
veteran reported that he had never had a formal treatment or 
therapy.  He had no history of dislocations or subluxations.  
He said, as far as interfering with his daily activities, it 
interfered in the aspect that he worked as a teacher and was 
unable to lift the desks in the room and carry too many 
books.  He said that he had to be very careful as far as 
bending over or lifting anything.  The veteran reported that 
he was still able to do his work without any problems.  

The February 1998 examination report reveals that the veteran 
was able to forward flex 60 degrees, backward flex 30 
degrees, right rotate 40 degrees, and left rotate 20 degrees.  
He was able to right bend 30 degrees and left bend 30 
degrees.  The veteran's reflexes were equal and symmetric of 
bilateral lower extremities of patellar and Achilles 
reflexes.  His sensation was slightly decreased in the left 
lower extremity on the anterior lateral aspect of the calf.  
The veteran had 5/5 strength of the right lower extremity of 
the quadriceps, hamstrings, hip flexors, extensors, 
abductors, adductor, tibialis anterior and tibialis 
posterior, gastrocsoleus, extensor hallucis longus, and 
flexor hallucis longus.  He had 5/5 hamstrings, quadriceps, 
hip flexors, extensors, abductors, and adductors.  The 
veteran had no clonus.  

The examiner took x-rays of the lumbar spine, which showed no 
spondylolisthesis and no retrolisthesis.  There was mild disc 
space narrowing of L3-4, L4-5, L5-S1.  A magnetic resonance 
imaging test was done of the spine which showed lumbar 
spondylolysis of L3-4, L4-5, L5-S1, and also a left 
paracentral disc, measuring 3 millimeters in the L4-5 level.  
The diagnosis was low back pain with radiculopathy of the 
left lower extremity due to spondylolysis of L3-4, L5-S1 with 
a small left paracentral disc herniation of L4-L5.  An April 
1998 determination continued the 10 percent disability 
rating.  In June 1998, the RO awarded a 20 percent rating, 
effective July 9, 1997.  

The December 1998 appeal alleged that the veteran could not 
bend, lift, stoop, push, pull, climb, or participate in other 
activities that required physical effort because these 
activities caused abnormal mobility.  The veteran claimed to 
have restricted mobility, weakness in the left leg, limited 
forward bending, and spasm from the lower back to the upper 
neck.  



Criteria

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of the Schedule of Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).  

Lumbosacral strain with slight subjective symptoms only is 
rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  

Mild intervertebral disc syndrome is rated at 10 percent, 
moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  

Each disability be viewed in relation to its history and an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Medical reports be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. § 
4.10.  Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. . . Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(1998).  Even though section 4.40 does not require a specific 
rating for pain, the Board is obligated in its decision to 
provide a statement of reasons or bases considering that 
regulation.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1998).  


Analysis

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his chronic lumbosacral disability is 
greater is sufficient to make the claim plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
addition, all relevant facts have been properly developed 
pursuant to the VA's statutory duty to assist the veteran in 
the development of the claim.  38 U.S.C.A. § 5107(a).  


Entitlement to a rating in excess of 10 percent
from October 21, 1988 to July 8, 1997

Prior to July 9, 1997, symptomatology associated with chronic 
lumbosacral strain included pain radiating from the middle 
lower back down the back of the leg.  Prolonged bending, 
stooping, or lifting brought on the pain, and standing made 
the pain worse.  The veteran ambulated with normal posture 
and gait and had a full range of motion.  

A 10 percent disability rating accurately represents the 
manifestations of lumbosacral strain under the criteria of 
Diagnostic Code 5295.  The veteran had lumbosacral strain 
that manifested as pain on motion because prolonged bending, 
stooping, or lifting brought on the pain.  A 20 percent 
rating was not warranted prior to July 1997 because the 
medical evidence did not show manifestations of back spasms 
prior to July 1997.  In addition, a 40 percent rating was not 
warranted because the medical evidence did not show 
manifestations of listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, or marked limitation of 
forward bending in standing position required under 
Diagnostic Code 5295. 

Finally, an evaluation of the veteran's low back impairment 
under 38 C.F.R. § 4.71a requires consideration of limitation 
of motion under Diagnostic Code 5292.  Under the criteria of 
Diagnostic Code 5292, a noncompensable rating is warranted 
because the veteran had a full range of motion prior to July 
1997.  However, the higher 10 percent disability rating under 
the criteria of Diagnostic Code 5295 will apply when two 
evaluation ratings are possible.  38 C.F.R. § 4.7 (1998).  

In October 1997, the diagnosis was degenerative disc disease.  
Service connection is not in effect for disc disease.  
Nonetheless, an increased evaluation pursuant to Diagnostic 
Code 5293 is not warranted because the medical evidence does 
not show symptoms synonymous with moderate intervertebral 
disc syndrome with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The August 1997 assessment was L4-L5 
narrowing of nerves, and the February 1998 x-ray showed mild 
disc space narrowing of L3-4, L4-5, L5-S1.  However, in July 
1997, the veteran's strength was within normal limits, and in 
August 1998, the veteran had 5/5 strength of the right lower 
extremity of the quadriceps, hamstrings, hip flexors, 
extensors, abductors, adductor, tibialis anterior and 
tibialis posterior, gastrocsoleus, extensor hallucis longus, 
and flexor hallucis longus and 5/5 strength of the 
hamstrings, quadriceps, hip flexors, extensors, abductors, 
and adductors.  The July 1997 examiner further noted that the 
veteran's reflexes were within normal limits, bilaterally.  
The veteran's leg tone was normal, and there was no atrophy 
of the large muscle group and no numbness.  In August 1997, 
his sensation was slightly decreased in the left lower 
extremity on the anterior lateral aspect of the calf.  
Thus, the veteran's clinical picture fails to meet the 
requisite criteria for an increased rating in excess of 10 
percent under Diagnostic Code 5293.


Entitlement to a rating in excess of 20 percent from July 9, 
1997

Since July 9, 1997, symptomatology associated with chronic 
lumbosacral strain included pain radiating down the back of 
the left leg, a limited range of motion in lower extremities, 
and spasms in the left back.  The pain got worse with bending 
over, heavy lifting, and rotating.  The veteran's leg tone 
was normal, and there was no atrophy of the large muscle 
group and no numbness.  He had normal reflexes in the lower 
extremities, bilaterally.  

A 20 percent disability rating accurately represents the 
manifestations of lumbosacral strain under the criteria of 
Diagnostic Code 5295.  The veteran has lumbosacral strain 
that manifested as muscle spasm on extreme forward bending 
because he had muscle spasms in the left back and pain that 
worsened when bending over.  However, a 40 percent rating is 
not warranted because the medical evidence did not show 
manifestations of listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, or marked limitation of 
forward bending in standing position required under 
Diagnostic Code 5295. 

The veteran's limitation of motion would warrant only a 10 
percent rating under the criteria of Diagnostic Code 5292 
since there is only slight limitation of motion.  The medical 
evidence shows that the veteran has a limited range of motion 
in the lower extremities but no atrophy of the large muscle 
group in the leg affected by the radicular pain.  However, 
the higher 20 percent disability rating under the criteria of 
Diagnostic Code 5295 will apply when two evaluation ratings 
are possible.  38 C.F.R. § 4.7 (1998).

A 20 percent disability rating also accurately represents the 
level of impairment resulting from chronic lumbosacral strain 
under the criteria of 38 C.F.R. §§ 4.40.  The veteran is able 
to move with normal excursion because his gait, although 
slow, is normal.  In addition, although he is unable to lift 
the desks in the room and carry too many books, he is still 
able to do his teaching work without any problems.  

In addition, the veteran's clinical picture continues to fail 
to meet the requisite criteria for an increased rating in 
excess of 20 percent under Diagnostic Code 5293.



ORDER

The claim of entitlement to a rating in excess of 10 percent 
disability for chronic lumbosacral strain from October 21, 
1988 to July 8, 1997 is denied.  The claim of entitlement to 
an increased rating in excess of 20 percent disability for 
chronic lumbosacral strain since July 9, 1997 is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

